 

Exhibit 10.2

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 13, 2017
(the “Effective Date”), between SILICON VALLEY BANK, a California corporation
(“Bank”), and SIENTRA, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall extend credit and lend to Borrower and Borrower shall
repay Bank.  The parties agree as follows:

1ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following
GAAP.  Notwithstanding the foregoing, all financial covenants and other
financial calculations shall be computed with respect to Borrower only, and not
on a consolidated basis.  Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.

2LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Subject to the terms and conditions of this Agreement,
Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Credit Extensions and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.

2.2Revolving Line.

(a)Availability.  Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.

(b)Termination; Repayment.  The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, any unpaid portion of the Revolving Line and all other Obligations
relating to the Revolving Line shall be immediately due and payable.

2.3Term Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, during the Draw Period, Bank shall make one (1) term loan
available to Borrower in an amount equal to Five Million Dollars ($5,000,000.00)
(the “Term Loan”).  After repayment, the Term Loan (or any portion thereof) may
not be reborrowed.

(b)Interest Payments. With respect to the Term Loan, commencing on the first
Payment Date following the Funding Date of the Term Loan and continuing on the
Payment Date of each month thereafter, Borrower shall make monthly payments of
interest, in arrears, on the principal amount of the Term Loan at the rate set
forth in Section 2.5(a).

(c)Repayment.  Commencing on the Amortization Start Date and continuing on each
Payment Date thereafter, Borrower shall repay the Term Loan in (i) equal monthly
installments of principal, plus (ii) monthly payments of accrued interest at the
rate set forth in Section 2.5(a).  All outstanding principal and accrued and
unpaid interest under the Term Loan, the Final Payment and all other outstanding
Obligations with respect to the Term Loan, are due and payable in full on the
Term Loan Maturity Date.

(d)Permitted Prepayment.  Borrower shall have the option to prepay in its
entirety, the Term Loan, provided Borrower (i) delivers written notice to Bank
of its election to prepay the Term Loan at least ten (10)

 

--------------------------------------------------------------------------------

 

days prior to such prepayment, and (ii) pays, on the date of such prepayment (A)
the outstanding principal plus accrued and unpaid interest with respect to the
Term Loan, (B) the Term Loan Prepayment Fee, (D) the Final Payment and (D) all
other sums, if any, that shall have become due and payable with respect to the
Term Loan, including interest at the Default Rate with respect to any past due
amounts.

(e)Mandatory Prepayment Upon an Acceleration.  If the Term Loan is accelerated
by Bank following the occurrence and during the continuance of an Event of
Default, Borrower shall immediately pay to Bank an amount equal to the sum of
(i) all outstanding principal plus accrued and unpaid interest with respect to
the Term Loan, (ii) the Term Loan Prepayment Fee, (iii) the Final Payment and
(iv) all other sums, if any, that shall have become due and payable with respect
to the Term Loan, including interest at the Default Rate with respect to any
past due amounts.

2.4Overadvances.  If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in immediately available funds in
Dollars, the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at a
per annum rate equal to the rate that is otherwise applicable to Advances plus
five percent (5.00%) but only for that time period that the Overadvance exists.

2.5Payment of Interest on the Credit Extensions.

(a)Interest Rates.

(i)Advances.  Subject to Section 2.5(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
one percent (1.00%) above the Prime Rate, which interest shall be payable
monthly in accordance with Section 2.5(e) below.

(ii)Term Loan.  Subject to Section 2.5(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
one percent (1.00%) above the Prime Rate, which interest shall be payable
monthly in accordance with Section 2.5(e) below.

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.00%) above the rate that is otherwise applicable thereto (the
“Default Rate”).  Fees and expenses which are required to be paid by Borrower
pursuant to the Loan Documents (including, without limitation, Bank Expenses)
but are not paid when due shall bear interest until paid at a rate equal to the
highest rate applicable to the Obligations.  Payment or acceptance of the
increased interest rate provided in this Section 2.5(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation.  Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a three hundred sixty
(360) day year for the actual number of days elapsed.  In computing interest,
(i) all payments received after 12:00 p.m. Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and (ii)
the date of the making of any Credit Extension shall be included and the date of
payment shall be excluded; provided, however, that if any Credit Extension is
repaid on the same day on which it is made, such day shall be included in
computing interest on such Credit Extension.

2.6Fees.  Borrower shall pay to Bank:

(a)Revolving Line Revolving Line Commitment Fee.  A fully earned, non-refundable
Revolving Line Commitment Fee equal to Nine Hundred Thirty-Seven Thousand Five
Hundred Dollars

 

--------------------------------------------------------------------------------

 

($937,500.00) (one and one quarter percent (1.25%) of the Revolving Line per
annum) (the “Revolving Line Commitment Fee”) is fully earned as of the Effective
Date and is due and payable (i) in increments of One Hundred Eighty-Seven
Thousand Five Hundred Dollars ($187,500.00) on the Effective Date and each
anniversary thereof or (ii) in full on the earlier termination of this Agreement
or acceleration of the Obligations;

(b)Term Loan Prepayment Fee.  The Term Loan Prepayment Fee, when due hereunder;
provided however that the Term Loan Prepayment Fee shall be waived if the Term
Loan is refinanced and substituted with another credit facility provided by
Bank;

(c)Final Payment.  The Final Payment, when due hereunder;

(d)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(e)Fees Fully Earned.  Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.6 pursuant
to the terms of Section 2.7(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.6 and allow Borrower to promptly dispute such
deductions.

2.7Payments; Application of Payments; Debit of Accounts.

(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement unless as specifically noted for
application of payments to the Advances, Term Loan, fees or interest.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.8Withholding.  Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto).  Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority.  Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in

 

--------------------------------------------------------------------------------

 

full is bonded or reserved against by Borrower.  The agreements and obligations
of Borrower contained in this Section 2.8 shall survive the termination of this
Agreement.

3CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)duly executed original signatures to the Loan Documents;

(b)the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s
jurisdiction of organization or formation and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

(c)a secretary’s certificate of Borrower with respect to such Borrower’s
Operating Documents, incumbency, specimen signatures and resolutions authorizing
the execution and delivery of this Agreement and the other Loan Documents to
which it is a party;

(d)duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(f)the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;

(g)evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and

(h)payment of the fees and Bank Expenses then due as specified in Section 2.6
hereof.

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)timely receipt of (i) the Credit Extension request and any materials and
documents required by Section 3.4 and (ii) with respect to the request for the
Term Loan, an executed Payment/Advance Form and any materials and documents
required by Section 3.4;

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension and/or of the Payment/Advance Form, as applicable, and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,

 

--------------------------------------------------------------------------------

 

further that those representations and warranties expressly referring to a
specific date shall be true, accurate and complete in all material respects as
of such date;

(c)Bank determines to its satisfaction that there has not been a Material
Adverse Change; and

(d)With respect to the making of the Term Loan, Borrower has duly executed and
delivered the Warrant to Bank.

3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4Procedures for Borrowing.

(a)Advances.  Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the
Advance.  Such notice shall be made by Borrower through Bank’s online banking
program, provided, however, if Borrower is not utilizing Bank’s online banking
program, then such notice shall be in a written format acceptable to Bank that
is executed by an Authorized Signer.  Bank shall have received satisfactory
evidence that the provision of such notices and the requests for Advances have
been approved by the Board.  In connection with any such notification, Borrower
must promptly deliver to Bank by electronic mail or through Bank’s online
banking program such reports and information, including without limitation,
sales journals, cash receipts journals, accounts receivable aging reports, as
Bank may request in its sole discretion.  Bank shall credit proceeds of an
Advance to the Designated Deposit Account.  Bank may make Advances under this
Agreement based on instructions from an Authorized Signer or without
instructions if the Advances are necessary to meet Obligations which have become
due.

(b)Term Loan.  Subject to the prior satisfaction of all other applicable
conditions to the making of the Term Loan set forth in this Agreement, to obtain
the Term Loan, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 noon Pacific time three (3) Business Days before the
Funding Date of the Term Loan.  Such notice shall be made by Borrower through
Bank’s online banking program, provided, however, if Borrower is not utilizing
Bank’s online banking program, then such notice shall be in a written format
acceptable to Bank that is executed by an Authorized Signer.  Bank shall have
received satisfactory evidence that the provision of such notices and the
requests for the Term Loan have been approved by the Board.  In connection with
such notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program a completed Payment/Advance Form executed
by an Authorized Signer, the Warrant and such other reports and information, as
Bank may request in its sole discretion.  Bank shall credit proceeds of any Term
Loan to the Designated Deposit Account.  Bank may make the Term Loan under this
Agreement based on instructions from an Authorized Signer or without
instructions if the Term Loan is necessary to meet Obligations which have become
due.

4CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the

 

--------------------------------------------------------------------------------

 

Collateral granted herein (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Bank’s Lien
in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in immediately available funds.  Upon payment in full in immediately
available funds of the Obligations (other than inchoate indemnity obligations)
and at such time as Bank’s obligation to make Credit Extensions has terminated,
Bank shall, at the sole cost and expense of Borrower, release its Liens in the
Collateral and all rights therein shall revert to Borrower.  In the event (x)
all Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any.  In the event such Bank Services consist of outstanding
Letters of Credit, Borrower shall provide to Bank cash collateral in an amount
equal to (x) if such Letters of Credit are denominated in Dollars, then at least
one hundred five percent (105.00%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent
(110.00%), of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its business judgment), to secure all of the
Obligations relating  to such  Letters of Credit.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement).  If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

5REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower entitled “Perfection
Certificate” (the “Perfection Certificate”).  Borrower represents and warrants
to Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

 

--------------------------------------------------------------------------------

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound.  Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.  

5.2Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens.  Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.8(b).  The
Accounts are bona fide, existing obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3Accounts Receivable; Inventory.

(a)For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b)All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  To the best of Borrower’s knowledge, there
is no actual or imminent Insolvency Proceeding of any Account Debtor whose
accounts are Eligible Accounts in any Borrowing Base Report.  To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.  

 

--------------------------------------------------------------------------------

 

5.4Litigation.  Except as set forth in the Perfection Certificate, there are no
actions or proceedings pending or, to the best knowledge of any Responsible
Officer, threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, Two Hundred Thousand
Dollars ($200,000.00).

5.5Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.7Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

5.8Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.9Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except to the extent such taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.10Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.11Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the

 

--------------------------------------------------------------------------------

 

certificates or statements not misleading (it being recognized by Bank that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

5.12Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)a Borrowing Base Report (and any schedules related thereto and including any
other information requested by Bank with respect to Borrower’s Accounts) (i) no
later than Friday of each week when (y) a Streamline Period is not in effect and
(z) any Advances remain outstanding or (ii) with each request for an Advance
when a Streamline Period is not in effect;

(b)within thirty (30) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, (C)
Deferred Revenue report, (D) customer deposit schedule and (E) detailed debtor
listing;

(c)within thirty (30) days after the end of each month when a Streamline Period
is not in effect, monthly reconciliations of accounts receivable detail ledger
agings (aged by invoice date);

(d)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
month certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

(e)within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
set forth in this Agreement (if applicable) and such other information as Bank
may reasonably request, including, without limitation, a statement that at the
end of such month there were no held checks;

(f)within sixty (60) days after each fiscal year of Borrower, and
contemporaneously with any updates or amendments thereto, (A) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the then-current fiscal year of Borrower, and (B) annual financial
projections

 

--------------------------------------------------------------------------------

 

for the following fiscal year (on a quarterly basis), in each case as approved
by the Board, together with any related business forecasts used in the
preparation of such annual financial projections;

(g)within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower and/or any Guarantor with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.  Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address;

(h)within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;

(i)prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Two
Hundred Thousand Dollars ($200,000.00) or more; and

(j)promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.

6.3Accounts Receivable.

(a)Schedules and Documents Relating to Accounts.  Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein.  If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts.  In addition, Borrower shall deliver to Bank, on its
request, the originals (unless otherwise agreed by Bank in writing) of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary indorsements, and copies of all credit memos.

(b)Disputes.  Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts.  Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.

(c)Collection of Accounts.  Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or via electronic
deposit capture into a “blocked account” as specified by Bank (either such
account, the “Cash Collateral Account”).  Whether or not an Event of Default has
occurred and is continuing, Borrower shall immediately deliver all payments on
and proceeds of Accounts to the Cash Collateral Account.  Subject to Bank’s
right to maintain a reserve pursuant to Section 6.3(d), all amounts received in
the Cash Collateral Account shall be (i) applied to immediately reduce the
Obligations when a Streamline Period is not in effect (unless Bank, in its sole
discretion, at times when an Event of Default exists, elects not to so apply
such amounts), or (ii) transferred on a daily basis to Borrower’s operating
account with Bank when a Streamline Period is in effect.  Borrower hereby
authorizes Bank to transfer to the Cash Collateral Account any amounts that are
or Bank reasonably determines are proceeds of the Accounts (provided that Bank
is under no obligation to do so and this allowance shall in no event relieve
Borrower of its obligations hereunder).

 

--------------------------------------------------------------------------------

 

(d)Reserves.  Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.

(e)Returns.  Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly (i)
determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank.  In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank, and
immediately notify Bank of the return of the Inventory.  

(f)Verifications; Confirmations; Credit Quality; Notifications.  Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.

(g)No Liability.  Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4Remittance of Proceeds.  Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Twenty-Five Thousand Dollars ($25,000.00) or
less (for all such transactions in any fiscal year).  Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank.  Nothing in this Section 6.4
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.

6.5Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.6Access to Collateral; Books and Records.  At reasonable times, on three (3)
Business Days’ notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books.  The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months (or more frequently as Bank in its sole discretion
determines that conditions warrant) unless an Event of Default has occurred and
is continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary.  Bank and Borrower hereby agree that the
Initial Audit shall be completed no later than one hundred eighty (180) days
after the initial request for an Advance hereunder.  The foregoing inspections
and audits shall be conducted at Borrower’s expense and the charge therefor
shall be One Thousand Dollars ($1,000.00) per person per day (or such higher
amount as shall represent Bank’s then-current standard charge for the same),
plus reasonable out-of-pocket

 

--------------------------------------------------------------------------------

 

expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to or reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall pay Bank a fee of One Thousand Dollars
($1,000.00) plus any actual out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.  

6.7Insurance.

(a)Maintain and keep in force insurance to cover the Collateral in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank.  All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee.  All
liability policies shall show, or have endorsements showing, Bank as an
additional insured.  Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.

(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.

(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled.  If Borrower fails
to obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.

6.8Accounts.

(a)No later than thirty (30) days after the Effective Date and at all times
thereafter, (i) maintain its and all of its Subsidiaries’ primary
securities/investment accounts with Bank and Bank’s Affiliates, (ii) maintain at
least fifty percent (50%) of all of Borrower’s cash, Cash Equivalents and other
investments with Bank and Bank’s Affiliates and (iii) deliver to Bank a Control
Agreement for all Collateral Accounts maintained outside Bank.  No later than
ninety (90) days after the Effective Date and at all times thereafter,  maintain
its and all of its Subsidiaries’ primary operating and other deposit accounts
and the Cash Collateral Account with Bank.

(b)In addition to and without limiting the restrictions in (a), Borrower shall
provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.9Financial Covenant.  Maintain at all times (i) when any Advances are
outstanding or (ii) if Borrower has not yet achieved the FDA Milestone, measured
as of the last day of each month, an Adjusted Quick Ratio of at least 1.15 to
1.00.  Notwithstanding the foregoing, if Borrower fails to maintain an Adjusted
Quick Ratio of at least 1.15 to 1.00, Borrower shall have five (5) days to cure
such default by cash securing the outstanding principal balance of the Term Loan
in a collateral account pledged to Bank until such time that Borrower provides
to Bank evidence, satisfactory to Bank in its sole discretion, that Borrower has
returned to compliance with the financial covenant or such financial covenant is
no longer applicable to Borrower.

 

--------------------------------------------------------------------------------

 

6.10Protection of Intellectual Property Rights.

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

(b)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

6.11Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.12Online Banking.  Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).

6.13Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
and such Guarantor shall (a) cause such new Subsidiary to provide to Bank a
joinder to this Agreement to become a co-borrower hereunder or a Guaranty to
become a Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank; and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 6.13 shall be a Loan
Document.

6.14Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.  Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

 

--------------------------------------------------------------------------------

 

7NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; and (f) of non-exclusive licenses for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States.

7.2Changes in Business, Management, Control, or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) permit or
suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000.00) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Ten
Thousand Dollars ($10,000.00) to a bailee at a location other than to a bailee
and at a location already disclosed in the Perfection Certificate, (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Ten Thousand Dollars ($10,000.00) to a bailee, and Bank and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Bank, and such bailee
shall execute and deliver a bailee agreement in form and substance satisfactory
to Bank.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except for Permitted Acquisitions.  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

 

--------------------------------------------------------------------------------

 

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that
Borrower may (i)  convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii)  pay dividends solely in common stock; and (iii)
repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed One Hundred Thousand Dollars ($100,000.00) per fiscal year; or (b)
directly or indirectly make any Investment (including, without limitation, by
the formation of any Subsidiary) other than Permitted Investments, or permit any
of its Subsidiaries to do so.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date or the Term Loan Maturity Date).  During the cure
period, the failure to make or pay any payment specified under clause (b)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2Covenant Default.

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12 or 6.13 or violates any covenant in
Section 7; or

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the

 

--------------------------------------------------------------------------------

 

default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5Insolvency.  (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or (c)
an Insolvency Proceeding is begun against Borrower or any of its Subsidiaries
and is not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000.00); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Million Dollars ($1,000,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within thirty (30) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;

 

--------------------------------------------------------------------------------

 

8.10Guaranty.  (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor; or

8.11Governmental Approvals.  Any material Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction.

9BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit immediately available funds with Bank in an
amount equal to at least (A) one hundred five percent (105.00%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
Dollars remaining undrawn, and (B) one hundred ten percent (110.00%) of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
denominated in a Foreign Currency remaining undrawn (plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

(d)terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be

 

--------------------------------------------------------------------------------

 

prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable following the occurrence of an Event of Default,
to:  (a) endorse Borrower’s name on any checks, payment instruments, or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) demand, collect,
sue, and give releases to any Account Debtor for monies due, settle and adjust
disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses) (subject to protecting the
reasonable expectations of Borrower); (d) make, settle, and adjust all claims
under Borrower’s insurance policies (subject to protecting the reasonable
expectations of Borrower); (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, or other claim in or to the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; and (f) transfer the Collateral into the name of Bank or a third party
as the Code permits.  Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and the Loan Documents have been terminated.  Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and the Loan Documents have been terminated.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4Application of Payments and Proceeds.  Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto and Bank will not stop any withdrawals of such
amount; Borrower shall remain liable to Bank for any deficiency.  If Bank,
directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank

 

--------------------------------------------------------------------------------

 

shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral, other than loss, damage, or
destruction resulting from Bank’s gross negligence or willful misconduct.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.  

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

 

SIENTRA, INC.

 

 

420 South Fairview Avenue, Suite 200

 

 

Santa Barbara, CA 93117

 

 

Attn:  Patrick Williams, CFO

 

 

Fax:  

 

 

 

Email:

patrick.williams@sientra.com

 

 

 

If to Bank:

 

SILICON VALLEY BANK

 

 

200 Spectrum Center Drive, Suite 1420

 

 

Irvine, CA 92618

 

 

Attn: Kevin Fleischman – Vice President

 

 

Fax:

 

 

 

Email:  

KFleischman@svb.com

 

11CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive

 

--------------------------------------------------------------------------------

 

jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Bank.  Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in, or subsequently provided by
Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive.  The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers.  All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure
Section 644(a).  Nothing in this paragraph shall limit the right of any party at
any time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

This Section 11 shall survive the termination of this Agreement.

12GENERAL PROVISIONS

12.1Termination Prior to Maturity Date; Survival. All covenants, representations
and warranties made in this Agreement shall continue in full force until this
Agreement has terminated pursuant to its terms and all Obligations have been
satisfied.  So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date and the Term Loan Maturity Date by Borrower, effective three (3)
Business Days after written notice of termination is given to Bank.  

 

--------------------------------------------------------------------------------

 

Those obligations that are expressly specified in this Agreement as surviving
this Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan

 

--------------------------------------------------------------------------------

 

Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

12.10Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12Right of Setoff.   Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

12.13Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.16Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular

 

--------------------------------------------------------------------------------

 

includes the plural, and numbers denoting amounts that are set off in brackets
are negative.  As used in this Agreement, the following capitalized terms have
the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Adjusted Quick Ratio” means a ratio of (A) the sum of Borrower’s (i)
unrestricted cash and Cash Equivalents held at Bank plus (ii) net accounts
receivable divided by (B) the Borrower’s Current Liabilities.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Start Date” is April 1, 2018; provided, however, if Borrower
achieves the FDA Milestone, then the Amortization Start Date shall
automatically, with no further action required by the parties hereto, be
extended to April 1, 2019.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

“Availability Amount” is, (I) if a Streamline Period is in effect, an amount
equal to the Revolving Line minus the outstanding principal balance of any
Advances, or (II) when a Streamline Period is not in effect, an amount equal to
(a) the lesser of (i) the Revolving Line or (ii) the amount available under the
Borrowing Base minus (b) the outstanding principal balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” is Borrower’s board of directors.

 

--------------------------------------------------------------------------------

 

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is eighty percent (80.00%) of Eligible Accounts as determined
by Bank from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Bank in Bank’s sole discretion based upon information
received by Bank including, without limitation, Accounts that are paid and/or
billed following the date of the Borrowing Base Report); provided, however, that
Bank has the right to decrease the foregoing percentage in its good faith
business judgment to mitigate the impact of events, conditions, contingencies,
or risks which may adversely affect the Collateral or its value.

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit C.

“Borrowing Resolutions” are, with respect to any Person, those resolutions in
the form attached hereto as Exhibit E.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Collateral Account” is defined in Section 6.3(c).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95.00%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of twenty-five percent (25.00%) or more
of the ordinary voting power for the election of directors of Borrower
(determined on a fully diluted basis) other than by the sale of Borrower’s
equity securities in a public offering or to venture capital or private equity
investors so long as Borrower identifies to Bank the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Bank a description of the material terms of the
transaction; (b) during any period of twelve (12) consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.00%) of each class of outstanding capital
stock of each subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such

 

--------------------------------------------------------------------------------

 

term contained in Article or Division 9 shall govern; provided further, that in
the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Bank’s Lien
on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than California, the term “Code” shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority, or remedies and for purposes of definitions relating to such
provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, any Overadvance, the Term Loan, or any other
extension of credit by Bank for Borrower’s benefit.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank
(other than with respect to the Term Loan), plus, without duplication, the
aggregate amount of Borrower’s Total Liabilities that mature within one (1)
year.

“Default Rate” is defined in Section 2.5(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

--------------------------------------------------------------------------------

 

“Designated Deposit Account” is the account number ending 9472, maintained by
Borrower with Bank (provided, however, if no such account number is included,
then the Designated Deposit Account shall be any deposit account of Borrower
maintained with Bank as chosen by Bank).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Draw Period” is the period of time commencing on the Effective Date through the
earlier to occur of (a) July 31, 2017, and (b) the occurrence of an Event of
Default.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, that have been, at the option of Bank, confirmed in accordance with
Section 6.3(f) of this Agreement, and are due and owing from Account Debtors
deemed creditworthy by Bank in its good faith business judgment.  Bank reserves
the right at any time after the Effective Date to adjust any of the criteria set
forth below and to establish new criteria in its good faith business
judgment.  Unless Bank otherwise agrees in writing, Eligible Accounts shall not
include:

(a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent, and Accounts that are intercompany Accounts;

(b)Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c)Accounts with credit balances over ninety (90) days from invoice date;

(d)Accounts owing from an Account Debtor if fifty percent (50.00%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;

(e)Accounts owing from an Account Debtor which does not have its principal place
of business in the United States unless such Accounts are otherwise approved by
Bank in writing;

(f)Accounts billed from and/or payable to Borrower outside of the United States;

(g)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(h)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

 

--------------------------------------------------------------------------------

 

(k)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(l)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

(o)Accounts for which the Account Debtor has not been invoiced;

(p)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (including Accounts with a due date that is more than
ninety (90) days from invoice date);

(r)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(s)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed thirty-five percent (35.00%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

(w)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

“FDA Milestone” means Borrower’s delivery to Bank of evidence, satisfactory to
Bank in its sole discretion, no later than March 31, 2018, that Borrower has
obtained FDA certification of its manufacturing facility in Wisconsin.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the final Payment Date for the Term Loan, (b) the voluntary
prepayment of the Term Loan or (c) the acceleration of the Term Loan, equal to
the original principal amount of the Term Loan multiplied by the Final Payment
Percentage.

“Final Payment Percentage” is twelve and a half percentage points (12.50%).

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.

 

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, any Bank Services Agreement, any subordination agreement, any note, or
notes or guaranties executed by Borrower or any Guarantor, and any other present
or future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Monthly Financial Statements” is defined in Section 6.2(d).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Revolving Line Commitment Fee, the Final
Payment and other amounts Borrower owes Bank now or later, whether under this
Agreement, the other Loan Documents (other than the Warrant), or otherwise,
including, without limitation, all obligations relating to Bank Services and
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents (other than the Warrant).

 

--------------------------------------------------------------------------------

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.4.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form in the form attached hereto as
Exhibit D.

“Payment Date” is (a) with respect to the Term Loan, the first (1st) calendar
day of each month and (b) with respect to Advances, the last calendar day of
each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisition” is an acquisition of all or substantially all of the
equity interests or assets (or all or substantially all of the assets
constituting a business unit, division, product line or line of business) of a
Person, provided, unless Bank otherwise consents in writing:

(a)the Person acquired or assets acquired is a type of business (or the assets
are used in a type of business) similar or complementary to Borrower;

(b) no Event of Default exists or would result from such acquisition;

(c)Borrower shall be in compliance with all covenants set forth in this
Agreement both before and after giving effect to any such acquisition;

(d)total cash and stock compensation paid by Borrower in connection with all
such acquisitions does not exceed Fifteen Million Dollars ($15,000,000) over the
life of this Agreement;

(e)Bank shall have received at least twenty (20) days prior written notice of
the closing date for such acquisition;

(f)Borrower shall remain a surviving legal entity; and

(g)any Person that is acquired and remains a separate legal entity shall become
a co-borrower or secured Guarantor under this Agreement in accordance with
Section 6.13 hereof.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

--------------------------------------------------------------------------------

 

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)Indebtedness of Borrower to any Subsidiary and Indebtedness of any Subsidiary
that is not either a Co-Borrower or Guarantor hereunder to Borrower in an
aggregate principal amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00);

(h)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b)Investments consisting of Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments accepted in connection with Transfers permitted by Section 7.1;

(e)Investments (i) by Borrower in Subsidiaries not to exceed One Hundred
Thousand Dollars ($100,000.00) in the aggregate in any fiscal year and (ii) by
Subsidiaries in other Subsidiaries not to exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate in any fiscal year or in Borrower;

(f)Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business;

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than One Hundred
Thousand Dollars ($100,000.00) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

 

--------------------------------------------------------------------------------

 

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
and

(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or binding determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in

 

--------------------------------------------------------------------------------

 

delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount equal to Fifteen Million
Dollars ($15,000,000.00).

“Revolving Line Maturity Date” is March 13, 2022.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Streamline Threshold” is defined in the definition of Streamline Period.

“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately three (3)
preceding months achieved an Adjusted Quick Ratio, as determined by Bank in its
discretion, in an amount at all times greater than or equal to 1.50 to 1.00 (the
“Streamline Threshold”); and (b) terminating on the earlier to occur of (i) the
occurrence of an Event of Default, and (ii) the first day thereafter in which
Borrower fails to maintain the Streamline Threshold, as determined by Bank in
its discretion.  Upon the termination of a Streamline Period, Borrower must
maintain the Streamline Threshold each consecutive day for three (3) consecutive
months as determined by Bank in its discretion, prior to entering into a
subsequent Streamline Period.  Borrower shall give Bank prior written notice of
Borrower’s election to enter into any such Streamline Period, and each such
Streamline Period shall commence on the first day of the monthly period
following the date Bank determines, in its reasonable discretion, that the
Streamline Threshold has been achieved.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

“Term Loan” is defined in Section 2.3(a) of this Agreement.

“Term Loan Maturity Date” March 1, 2020.

 

--------------------------------------------------------------------------------

 

“Term Loan Prepayment Fee” means a fee due upon prepayment (whether voluntary or
otherwise) of the Term Loan equal to (i) two percent (2.00%) of the outstanding
principal balance of the Term Loan if such prepayment occurs prior to the second
anniversary of the Funding Date thereof, and (ii) one percent (1.00%) of the
outstanding principal balance of the Term Loan if such prepayment occurs on the
second anniversary of the Funding Date or at any time thereafter.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Warrant” is that certain Warrant to Purchase Stock dated as of Funding Date of
the Term Loan between Borrower and Bank, in substantially the form attached
hereto as Exhibit F, as amended, modified, supplemented and/or restated from
time to time.

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

 

BORROWER:

 

 

 

 

 

SIENTRA, INC.

 

 

 

 

 

By

/s/ Patrick F. Williams

 

 

 

 

 

 

Name:

Patrick F. Williams

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

/s/ Brett Maver

 

 

 

 

 

 

Name:

Brett Maver

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A - COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

 

--------------------------------------------------------------------------------

 

 

EXHBIT F

 

FORM OF WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE COMMON STOCK

Company:   SIENTRA, INC.

Number of Shares of Common Stock:   [$87,500/Warrant Price]

Warrant Price:   $____ per share [average trailing 5 day Nasdaq Closing Price
prior to the Funding Date of the Term Loan]

Issue Date:   [Funding Date of the Term Loan]

Expiration Date:   [5 years after Funding Date of the Term Loan] See also
Section 5.1(b).

Credit Facility:    This Warrant to Purchase Common Stock (“Warrant”) is issued
in connection with that certain Loan and Security Agreemen between Silicon
Valley Bank and the Company dated as of March __, 2017 (the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant or of any shares issued upon exercise hereof, “Holder”) is entitled to
purchase the number of fully paid and non-assessable shares (the “Shares”) of
the above-stated common stock (the “Common Stock”) of the above-named company
(the “Company”) at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.  Reference is made to
Section 5.4 of this Warrant whereby Silicon Valley Bank shall transfer this
Warrant to its parent company, SVB Financial Group.

SECTION 1.  EXERCISE.

1.1Method of Exercise.  Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.

1.2Cashless Exercise.  On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised.  Thereupon, the Company shall issue to
the Holder such number of fully paid and non-assessable Shares as are computed
using the following formula:

 

--------------------------------------------------------------------------------

 

X = Y(A-B)/A

where:

 

X =

the number of Shares to be issued to the Holder;

 

Y =

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

A =

the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

B =

the Warrant Price.

1.3Fair Market Value.  If the Company’s Common Stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the fair market value of a Share
shall be the closing price or last sale price of a share of Common Stock
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company.  If
the Company’s Common Stock is not traded in a Trading Market, the Board of
Directors of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.

1.4Delivery of Certificate and New Warrant.  Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

1.5Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6Treatment of Warrant Upon Acquisition of Company.

(a)Acquisition.  For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving:  (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization; or (iii) any sale or other transfer by the stockholders of the
Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

(b)Treatment of Warrant at Acquisition.  In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), and the fair market value of one Share
as determined in accordance with Section 1.3 above would be greater than the
Warrant Price in effect on such date immediately prior to such Cash/Public
Acquisition, and Holder has not exercised this Warrant pursuant to Section 1.1
above as to all Shares, then this Warrant shall automatically be deemed to be
Cashless Exercised pursuant to Section 1.2 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition.  In connection with such Cashless Exercise, Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof and the Company shall promptly notify the Holder of
the number of Shares (or such other securities) issued upon exercise.  In the
event of a Cash/Public Acquisition where the fair market value of one Share as
determined in accordance with Section 1.3

 

--------------------------------------------------------------------------------

 

above would be less than the Warrant Price in effect immediately prior to such
Cash/Public Acquisition, then this Warrant will expire immediately prior to the
consummation of such Cash/Public Acquisition.

(c)Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

(d)As used in this Warrant, “Marketable Securities” means securities meeting all
of the following requirements:  (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) following the closing of such Acquisition, Holder
would not be restricted from publicly re-selling all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise or convert this Warrant in full on or prior to the
closing of such Acquisition, except to the extent that any such restriction
(x) arises solely under federal or state securities laws, rules or regulations,
and (y) does not extend beyond six (6) months from the closing of such
Acquisition.

SECTION 2.  ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1Stock Dividends, Splits, Etc.  If the Company declares or pays a dividend or
distribution on the outstanding shares of the Common Stock payable in securities
or property (other than cash), then upon exercise of this Warrant, for each
Share acquired, Holder shall receive, without additional cost to Holder, the
total number and kind of securities and property which Holder would have
received had Holder owned the Shares of record as of the date the dividend or
distribution occurred.  If the Company subdivides the outstanding shares of the
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased.  If the outstanding
shares of the Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.

2.2Reclassification, Exchange, Combinations or Substitution.  Upon any event
whereby all of the outstanding shares of the Common Stock are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3Intentionally Omitted.

2.4Intentionally Omitted.

2.5No Fractional Share.  No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share.  If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

 

--------------------------------------------------------------------------------

 

2.6Notice/Certificate as to Adjustments.  Upon each adjustment of the Warrant
Price, Common Stock and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, class and/or number of Shares and facts
upon which such adjustment is based.  The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, class and
number of Shares in effect upon the date of such adjustment.

SECTION 3.  REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1Representations and Warranties.  The Company represents and warrants to, and
agrees with, the Holder as follows:

(a)All Shares which may be issued upon the exercise of this Warrant, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of securities as will
be sufficient to permit the exercise in full of this Warrant.

(b)The Company’s capitalization table previously provided to Holder is true and
complete, in all material respects, as of the Issue Date.

3.2Notice of Certain Events.  If the Company proposes at any time to:

(a)declare any dividend or distribution upon the outstanding shares of the
Company’s stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

(b)offer for subscription or sale pro rata to the holders of the outstanding
shares any additional shares of any class or series of the Company’s stock
(other than pursuant to contractual pre-emptive rights);

(c)effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Common
Stock; or

(d)effect an Acquisition or to liquidate, dissolve or wind up.

then, in connection with each such event, the Company shall give Holder:

(1)in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Common Stock will be entitled thereto) or
for determining rights to vote, if any; or

(2)in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled to exchange their shares for the securities or other property
deliverable upon the occurrence of such event and such reasonable information as
Holder may reasonably require regarding the treatment of this Warrant in
connection with such event giving rise to the notice);

Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

--------------------------------------------------------------------------------

 

SECTION 4.  REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1Purchase for Own Account.  This Warrant and the Shares to be acquired upon
exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act.  Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

4.2Disclosure of Information.  Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities.  Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.

4.3Investment Experience.  Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk.  Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

4.4Accredited Investor Status.  Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5The Act.  Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise
available.  Holder is aware of the provisions of Rule 144 promulgated under the
Act.

4.6No Voting Rights.  Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant.

SECTION 5.  MISCELLANEOUS.

5.1Term and Automatic Conversion Upon Expiration.

(a)Term.  Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Pacific time, on the Expiration Date and shall be void thereafter.

(b)Automatic Cashless Exercise upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a

 

--------------------------------------------------------------------------------

 

reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to Holder.

5.2Legends.  The Shares (and the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) shall be imprinted with a legend in
substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE COMMON STOCK
ISSUED BY THE ISSUER TO SILICON VALLEY BANK DATED MARCH __, 2017, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

5.3Compliance with Securities Laws on Transfer.  This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).

5.4Transfer Procedure.  After receipt by Silicon Valley Bank of the executed
Warrant, Silicon Valley Bank will transfer all of this Warrant to its parent
company, SVB Financial Group.  By its acceptance of this Warrant, SVB Financial
Group hereby makes to the Company each of the representations and warranties set
forth in Section 4 hereof and agrees to be bound by all of the terms and
conditions of this Warrant as if the original Holder hereof.  Subject to the
provisions of Section 5.3 and upon providing the Company with written notice,
SVB Financial Group and any subsequent Holder may transfer all or part of this
Warrant or the Shares issuable upon exercise of this Warrant (or the securities
issuable directly or indirectly, upon conversion of the Shares, if any) to any
transferee, provided, however, in connection with any such transfer, SVB
Financial Group or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant.  

5.5Notices.  All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5.  All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

SVB Financial Group

Attn:  Treasury Department

3003 Tasman Drive, HC 215

Santa Clara, CA 95054

Telephone:  (408) 654-7400

Facsimile:  (408) 988-8317

Email address:  derivatives@svb.com

 

 

--------------------------------------------------------------------------------

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

SIENTRA, INC.

Attn:  Patrick Williams, Chief Financial Officer

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Telephone:  (619) 675-1047

Email:  patrick.williams@sientra.com

 

5.6Waiver.  This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7Attorney’s Fees.  In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8Counterparts; Facsimile/Electronic Signatures.  This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement.  Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.

5.9Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

5.10Headings.  The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.11Business Days.  “Business Day” is any day that is not a Saturday, Sunday or
a day on which Silicon Valley Bank is closed.

[Remainder of page left blank intentionally]

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Common
Stock to be executed by their duly authorized representatives effective as of
the Issue Date written above.

 

“COMPANY”

 

 

 

 

 

 

 

 

SIENTRA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

(Print)

 

 

Title:

 

 

 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

(Print)

 

 

Title:

 

 

 

 